Citation Nr: 0909930	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The appellant, his wife and his son




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from August 
1956 to August 1959.  He had unspecified periods of active 
duty for training (ACDUTRA) during that time.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2009 Order, the Court 
endorsed a November 2008 joint motion for remand, vacated the 
August 2008 Board decision that denied entitlement to service 
connection for a bilateral hearing loss disability and 
tinnitus, and remanded the matter for compliance with the 
instructions in the joint motion.  

In August 2008, this matter came before the Board on appeal 
from a June 2006 rating decision of the RO in Boston, 
Massachusetts, which denied the appellant's claims of service 
connection for hearing loss and tinnitus.  

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

Subsequent to the issuance of the January 2009 Court order, 
the appellant's attorney submitted an additional argument 
that was not previously considered by the RO.  He has waived 
RO consideration of that evidence.  As such, the Board may 
consider the appeal.  38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2008 joint motion for remand questioned the 
sufficiency of the efforts made by VA to satisfy its duty to 
assist.  Specifically, the joint motion expressed concerns 
about VA's finding that a VA examination was not necessary to 
the resolution of the appellant's claims.  The Board now 
remands the case to provide the appellant with a VA 
audiological examination.  

The Board notes that the appellant previously submitted 
private medical evidence from D.E. Nash, M.D.  This evidence 
includes an August 2006 audiological evaluation report, which 
in part gives the opinion that the appellant's hearing loss 
is more likely than not related to his significant noise 
exposure from artillery in military service.  The Board has 
reservations regarding the probative value of this opinion 
because it is based solely on the appellant's self-reported 
history of noise exposure during undocumented periods of 
ACDUTRA and his assertions of ongoing hearing trouble since 
then.  There is no indication that Dr. Nash had an 
opportunity to review the appellant's claims file prior to 
rendering this opinion or that he considered other relevant 
factors, such as the absence of treatment for four decades 
after service or whether the appellant had any post-service 
noise exposure.  In light of the foregoing, the Board finds 
that a VA audiological examination is necessary to assess the 
current nature of the appellant's bilateral hearing loss 
disability and tinnitus, and to determine the etiology of 
these disabilities in light of his lay assertions of 
inservice noise exposure.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the 
appellant for a VA audiological 
examination to assess the current 
nature and etiology of his bilateral 
hearing loss disability and tinnitus.  
The entire claims file must be made 
available to the examiner prior to the 
examination, and the examiner must note 
in the examination report that the 
evidence in the claims file, including 
the August 2006 patient progress notes 
and audiological evaluation report from 
D.E. Nash, M.D., has reviewed.  After 
reviewing the file, the examiner should 
render an opinion as to: (a) whether 
the appellant has a bilateral hearing 
loss disability and tinnitus; and if 
so, (b) whether these disabilities are 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of active military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  In rendering this 
opinion, the examiner should take into 
account the appellant's lay assertions 
of noise exposure during undocumented 
periods of ACDUTRA from August 1956 to 
August 1959 and be mindful that such 
assertions are neither corroborated nor 
contradicted by the evidence of record.  
The examiner should also consider the 
appellant's post-service history of 
occupational and recreational noise 
exposure, if any.  A complete rationale 
should be provided for any opinion 
given.

2. Thereafter, the AOJ should 
readjudicate the claims of service 
connection for a bilateral hearing loss 
disability and tinnitus.  If the 
benefits sought on appeal are not 
granted, the appellant and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


